                                          Case 4:20-cv-05712-PJH Document 38 Filed 01/21/21 Page 1 of 10




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      SHANA GUDGEL,
                                                                                        Case No. 20-cv-05712-PJH
                                  8                    Plaintiff,

                                  9               v.                                    ORDER GRANTING MOTION TO
                                                                                        DISMISS WITH LEAVE TO AMEND
                                  10     THE CLOROX COMPANY,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant The Clorox Company’s (“Clorox” or “defendant”) motion to dismiss

                                  15   came on for hearing before this court on December 9, 2020. Plaintiff Shana Gudgel

                                  16   (“plaintiff”) appeared through her counsel, William Wright and Daniel Levinson.

                                  17   Defendant appeared through its counsel, Emily Johnson Henn. Having read the papers

                                  18   filed by the parties and carefully considered their arguments and relevant authority, and

                                  19   good cause appearing, the court hereby GRANTS defendant’s motion for the following

                                  20   reasons.

                                  21                                         BACKGROUND

                                  22          This is a product labeling case, brought as a putative class action, arising out of

                                  23   Clorox’s “Splash-less Bleach” product. Plaintiff’s central allegation is that the product’s

                                  24   packaging and marketing would lead a reasonable consumer to believe that the product

                                  25   is suitable for disinfecting, and because the product is not suitable for that purpose, its

                                  26   packaging and marketing are misleading.

                                  27          On August 14, 2020, plaintiff filed this suit on behalf of herself and a putative class,

                                  28   asserting five causes of action against Clorox: (1) violation of the California Consumers
                                          Case 4:20-cv-05712-PJH Document 38 Filed 01/21/21 Page 2 of 10




                                  1    Legal Remedies Act (“CLRA”) § 1750; (2) violation of California Unfair Competition Law

                                  2    (“UCL”), Cal. Bus. & Prof. Code § 17500; (3) violation of California False Adverting Law

                                  3    (“FAL”), Cal. Bus. & Prof. Code § 17500; (4) negligent misrepresentation; and (5) unjust

                                  4    enrichment.

                                  5            Plaintiff alleges that, shortly after the World Health Organization declared COVID-

                                  6    19 a pandemic on March 11, 2020, she purchased a 116 fl. oz. container of Clorox

                                  7    Splash-less Liquid Bleach for $3.99. Complaint, ¶ 11. Plaintiff alleges that she bought

                                  8    the product on the belief that it would be suitable for disinfecting surfaces as a way to

                                  9    control the spread of the coronavirus. Id., ¶¶ 20, 69.

                                  10           Plaintiff alleges that, after she bought the product, she learned that the splash-less

                                  11   product is not actually suitable for disinfecting. Complaint, ¶ 11. The splash-less formula

                                  12   contains only 1-5% of sodium hypochlorite (the active ingredient in bleach), whereas
Northern District of California
 United States District Court




                                  13   plaintiff alleges that a minimum of 5% sodium hypochlorite is needed to be an effective

                                  14   disinfecting agent. Id., ¶¶ 24-25.

                                  15           Plaintiff alleges that she was misled by Clorox’s labeling and advertising into

                                  16   believing that the splash-less product would be effective for disinfecting. Plaintiff alleges

                                  17   that, “only on the back of the label, in small print, does the company disclose” that the

                                  18   product is not to be used for disinfecting. Complaint, ¶ 30.

                                  19           Plaintiff defines the putative class as “all persons residing in the United States who

                                  20   purchased Splash-Less Clorox during the applicable statute of limitations.” Complaint,

                                  21   ¶ 32.

                                  22           Plaintiff seeks compensatory damages and “an injunction or other appropriate

                                  23   equitable relief requiring defendant to refrain from engaging in the deceptive practices”

                                  24   alleged in the suit. Complaint at 14.

                                  25           Clorox moves to dismiss under Rule 12(b)(6) for failure to state a claim, under

                                  26   Rule 9(b) for failure to “allege with particularity the averments of fraud underlying her

                                  27   claim,” and under Rule 12(b)(1) for lack of standing to pursue injunctive relief.

                                  28
                                                                                      2
                                            Case 4:20-cv-05712-PJH Document 38 Filed 01/21/21 Page 3 of 10




                                  1                                              DISCUSSION

                                  2    A.       Legal Standard

                                  3             A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests for the

                                  4    legal sufficiency of the claims alleged in the complaint. Ileto v. Glock, 349 F.3d 1191,

                                  5    1199–1200 (9th Cir. 2003). Under Federal Rule of Civil Procedure 8, which requires that

                                  6    a complaint include a “short and plain statement of the claim showing that the pleader is

                                  7    entitled to relief,” Fed. R. Civ. P. 8(a)(2), a complaint may be dismissed under Rule

                                  8    12(b)(6) if the plaintiff fails to state a cognizable legal theory, or has not alleged sufficient

                                  9    facts to support a cognizable legal theory. Somers v. Apple, Inc., 729 F.3d 953, 959 (9th

                                  10   Cir. 2013).

                                  11            While the court is to accept as true all the factual allegations in the complaint,

                                  12   legally conclusory statements, not supported by actual factual allegations, need not be
Northern District of California
 United States District Court




                                  13   accepted. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). The complaint must proffer

                                  14   sufficient facts to state a claim for relief that is plausible on its face. Bell Atl. Corp. v.

                                  15   Twombly, 550 U.S. 544, 555, 558–59 (2007) (citations and quotations omitted).

                                  16            A claim has facial plausibility when the plaintiff pleads factual content that allows

                                  17   the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  18   alleged.” Iqbal, 556 U.S. at 678 (citation omitted). “[W]here the well-pleaded facts do not

                                  19   permit the court to infer more than the mere possibility of misconduct, the complaint has

                                  20   alleged—but it has not ‘show[n]’—that the pleader is entitled to relief.’” Id. at 679. Where

                                  21   dismissal is warranted, it is generally without prejudice, unless it is clear the complaint

                                  22   cannot be saved by any amendment. Sparling v. Daou, 411 F.3d 1006, 1013 (9th Cir.

                                  23   2005).

                                  24            For plaintiff’s claims that sound in fraud, the allegations must also meet the

                                  25   heightened pleading standard of Federal Rule of Civil Procedure 9(b). See Kearns v.

                                  26   Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009). Rule 9(b) requires a party alleging

                                  27   fraud or mistake to state with particularity the circumstances constituting fraud or mistake.

                                  28   To satisfy this standard, the “complaint must identify the who, what, when, where, and
                                                                                        3
                                            Case 4:20-cv-05712-PJH Document 38 Filed 01/21/21 Page 4 of 10




                                  1    how of the misconduct charged, as well as what is false or misleading about the

                                  2    purportedly fraudulent statement, and why it is false.” Salameh v. Tarsadia Hotel, 726

                                  3    F.3d 1124, 1133 (9th Cir. 2013) (citation and internal quotation marks omitted).

                                  4            Review is generally limited to the contents of the complaint, although the court can

                                  5    also consider a document on which the complaint relies if the document is central to the

                                  6    claims asserted in the complaint, and no party questions the authenticity of the

                                  7    document. See Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007). The court may

                                  8    consider matters that are properly the subject of judicial notice, Knievel v. ESPN, 393

                                  9    F.3d 1068, 1076 (9th Cir. 2005); Lee v. City of Los Angeles, 250 F.3d 668, 688-89 (9th

                                  10   Cir. 2001), and may also consider exhibits attached to the complaint, see Hal Roach

                                  11   Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1989), and

                                  12   documents referenced extensively in the complaint and documents that form the basis of
Northern District of California
 United States District Court




                                  13   a the plaintiff’s claims. See No. 84 Emp’r-Teamster Jt. Counsel Pension Tr. Fund v. Am.

                                  14   W. Holding Corp., 320 F.3d 920, 925 n.2 (9th Cir. 2003).

                                  15           If dismissal is warranted, it is generally without prejudice, unless it is clear that the

                                  16   complaint cannot be saved by any amendment. Sparling, 411 F.3d at 1013. “Leave to

                                  17   amend may also be denied for repeated failure to cure deficiencies by previous

                                  18   amendment.” Abagninin v. AMVAC Chem. Corp., 545 F.3d 733, 742 (9th Cir. 2008).

                                  19   B.      Analysis

                                  20           1.     Whether the Product Would Deceive a Reasonable Consumer

                                  21           Plaintiff’s first three causes of action are brought under California statutes: the

                                  22   Consumer Legal Remedies Act (“CLRA”), the Unfair Competition Law (“UCL”), and the

                                  23   False Advertising Law (“FAL”). The CLRA prohibits “unfair methods of competition and

                                  24   unfair or deceptive acts or practices.” Cal. Civ. Code § 1770. The UCL prohibits any

                                  25   “unlawful, unfair or fraudulent business act or practice.” Cal. Bus. & Prof. Code § 17200.

                                  26   The FAL prohibits “any unfair, deceptive, untrue, or misleading advertising.” Williams v.

                                  27   Gerber Prod. Co., 552 F.3d 934, 938 (9th Cir. 2008) (citing Cal. Bus. & Prof. Code

                                  28   § 17500) (internal quotation marks omitted).
                                                                                       4
                                          Case 4:20-cv-05712-PJH Document 38 Filed 01/21/21 Page 5 of 10




                                  1           The Ninth Circuit has explained that “these [three] California statutes are governed

                                  2    by the ‘reasonable consumer’ test.” Williams, 552 F.3d at 938 (quoting Freeman v. Time,

                                  3    Inc., 68 F.3d 285, 289 (9th Cir. 1995)); accord Consumer Advocates v. Echostar Satellite

                                  4    Corp., 113 Cal. App. 4th 1351, 1360 (2003). “Under the reasonable consumer standard,

                                  5    [plaintiffs] must show that members of the public are likely to be deceived.” Williams, 552

                                  6    F.3d at 938. “The California Supreme Court has recognized that these laws prohibit not

                                  7    only advertising which is false, but also advertising which[,] although true, is either

                                  8    actually misleading or which has a capacity, likelihood or tendency to deceive or confuse

                                  9    the public.” Id. (internal quotation marks omitted) (quoting Kasky v. Nike, Inc., 27 Cal. 4th

                                  10   939, 951 (2002)). The reasonable consumer test requires more than a mere possibility

                                  11   that defendant’s product “might conceivably be misunderstood by some few consumers

                                  12   viewing it in an unreasonable manner.” Lavie v. Procter & Gamble Co., 105 Cal. App. 4th
Northern District of California
 United States District Court




                                  13   496, 508 (2003). Rather, the test requires a probability “that a significant portion of the

                                  14   general consuming public or of targeted consumers, acting reasonably in the

                                  15   circumstances, could be misled.” Id.

                                  16          Generally, “whether a reasonable consumer would be deceived . . . [is] a question

                                  17   of fact not amenable to determination on a motion to dismiss.” Ham v. Hain Celestial

                                  18   Grp., Inc., 70 F. Supp. 3d 1188, 1193 (N.D. Cal. 2014); see Reid v. Johnson & Johnson,

                                  19   780 F.3d 952, 958 (9th Cir. 2015). “However, in rare situations a court may determine,

                                  20   as a matter of law, that the alleged violations of the UCL, FAL, and CLRA are simply not

                                  21   plausible.” Ham, 70 F. Supp. 3d at 1193.

                                  22          Clorox’s central argument is that plaintiff “does not identify a valid theory of

                                  23   deception, because plaintiff alleges no facts showing an affirmative misrepresentation or

                                  24   fraudulent omission.” Dkt. 26 at 6-12. Clorox argues that the label makes no statement

                                  25   or suggestion that the product at issue is suitable for sanitization or disinfection. Dkt. 26

                                  26   at 8. Clorox further points out that the product’s back label specifically states: “Not for

                                  27   sanitization or disinfection.” Dkt. 26 at 2-3. Thus, Clorox contends that a reasonable

                                  28   consumer would not be misled, and as a result, plaintiff’s statutory claims should be
                                                                                      5
                                          Case 4:20-cv-05712-PJH Document 38 Filed 01/21/21 Page 6 of 10




                                  1    dismissed.

                                  2           Plaintiff counters by arguing that she has alleged “specific, actionable

                                  3    misrepresentations,” and identifies the following: (1) Clorox’s disclaimer that the product

                                  4    does not sanitize/disinfect appears “only on the back of the label, in small print,” (2) the

                                  5    product’s label omits the percentage of sodium hypochlorite, (3) the label states the

                                  6    product has “10x Deep Cleaning Benefits,” (4) the front of the product’s label uses the

                                  7    term “regular,” (5) Clorox markets the product by stating “it’s the same Clorox product you

                                  8    love, now with more power per drop,” (6) Clorox does not disclose that the splash-less

                                  9    product is a diluted formula and not compliant with guidelines from the Centers for

                                  10   Disease Control and Prevention (“CDC”), and (7) the product’s label refers to it as

                                  11   “concentrated.” Dkt. 27 at 9-10.

                                  12          Starting with (1), plaintiff argues that a disclaimer in small print cannot cure the
Northern District of California
 United States District Court




                                  13   deception caused by the rest of the product’s label. For support, plaintiff cites to Williams

                                  14   v. Gerber. That case involved a “Fruit Juice Snacks” product with pictures of various

                                  15   different fruits on the label, even though the ingredient list stated that none of those fruits

                                  16   were actually contained in the product. 552 F.3d at 939. The Ninth Circuit determined

                                  17   that a reasonable consumer could be deceived by the images depicting “a number of

                                  18   different fruits, potentially suggesting (falsely) that those fruits or their juices are

                                  19   contained in the product.” Id. The Williams court rejected the argument that a

                                  20   misrepresentation on the front of the package could be cured by a disclaimer on the back

                                  21   of the package, instead concluding “reasonable consumers expect that the ingredient list

                                  22   contains more detailed information about the product that confirms other representations

                                  23   on the package.” Id. at 939-40 (emphasis added).

                                  24          However, unlike Williams, this case involves no actual misrepresentation or

                                  25   deception that conflicts with the language of the product’s disclaimer that it is “not for

                                  26   sanitization or disinfection.” In other words, the Clorox label at issue contains no

                                  27   misleading words or images that are analogous to the pictures of fruit in Williams. There

                                  28   are no words or images on the product’s label that would lead a reasonable consumer to
                                                                                       6
                                           Case 4:20-cv-05712-PJH Document 38 Filed 01/21/21 Page 7 of 10




                                  1    believe that the product was capable of sanitizing or disinfecting. As a result, plaintiff

                                  2    cannot state a claim under the reasonable consumer test based on the insufficiency of

                                  3    the label’s disclaimer.1

                                  4           As to (2), plaintiff argues that the label omits the percentage of sodium

                                  5    hypochlorite. However, plaintiff has not adequately explained how a reasonable

                                  6    consumer would be deceived by this omission, especially in light of the disclaimer stating

                                  7    that the product is “not for sanitization or disinfection.” Accordingly, plaintiff cannot state

                                  8    a claim under the reasonable consumer test based on the omission of the specific

                                  9    percentage of sodium hypochlorite.

                                  10          Turning to (3), plaintiff argues that the claim “10x Deep Cleaning Benefits” is

                                  11   deceptive or misleading. Clorox argues that the claim refers to the fact that the product is

                                  12   in concentrated form and must be diluted before use. Dkt. 28 at 3. The court concludes
Northern District of California
 United States District Court




                                  13   that the phrase “10x Deep Cleaning Benefits” does not constitute a representation that

                                  14   the product may be used for sanitizing or disinfecting purposes. Accordingly, plaintiff

                                  15   cannot state a claim under the reasonable consumer test based on the inclusion of the

                                  16   phrase “10x Deep Cleaning Benefits.”

                                  17          As to (4), plaintiff points to the use of the term “regular” on the label of its splash-

                                  18   less bleach. Clorox argues that the term “regular,” in this context, would not lead a

                                  19   reasonable consumer to believe that the product had sanitizing or disinfecting

                                  20   capabilities, and the court agrees. Plaintiff cannot state a claim under the reasonable

                                  21   consumer test based on the use of the term “regular.”

                                  22          As to (5), plaintiff argues that Clorox “markets the product” by stating “it’s the same

                                  23   Clorox product you love, now with more power per drop.” Dkt. 27 at 10. However, this

                                  24
                                       1
                                  25     The court is not persuaded that Clorox needed to include any disclaimer regarding the
                                       product’s lack of disinfecting capabilities, in light of the fact the label made no claim
                                  26   regarding disinfecting capabilities. However, even assuming for purposes of this motion
                                       that a disclaimer was required, plaintiff has not provided support for the argument that a
                                  27   disclaimer on the back of a label like the one on the splash-less product is inherently
                                       insufficient, even when there is no deception on the front of the label that needs to be
                                  28   cured, and where the front of the label clearly identifies the product’s intended purpose to
                                       whiten, brighten, and deodorize.
                                                                                        7
                                          Case 4:20-cv-05712-PJH Document 38 Filed 01/21/21 Page 8 of 10




                                  1    phrase does not appear on the product’s label, and plaintiff has not identified any specific

                                  2    marketing materials showing the use of the phrase, or explained where a reasonable

                                  3    consumer would have seen the phrase. As a result, the phrase “it’s the same Clorox

                                  4    product you love, now with more power per drop” cannot be used as the basis to state a

                                  5    claim under the reasonable consumer test.

                                  6           As to (6), plaintiff argues that Clorox does not disclose that the product does not

                                  7    comply with CDC guidelines for disinfecting. However, as discussed above, the product’s

                                  8    label contains no representation that the product is capable of disinfecting, nor any

                                  9    representation that it complies with CDC guidelines. Accordingly, in the absence of any

                                  10   specific misrepresentation regarding compliance with CDC guidelines, plaintiff cannot

                                  11   state a claim under the reasonable consumer test based on the product’s alleged lack of

                                  12   compliance with CDC guidelines.
Northern District of California
 United States District Court




                                  13          Finally, as to (7), plaintiff argues that the product’s use of the term “concentrated”

                                  14   is a misrepresentation. Clorox again argues, as it did with regard to (3), that the term

                                  15   simply means that the product is in concentrated form and must be diluted before use.

                                  16   The court agrees that the term “concentrated” does not imply that the product is capable

                                  17   of sanitizing and disinfecting, and thus, plaintiff cannot state a claim under the reasonable

                                  18   consumer test based on the use of the term “concentrated.”

                                  19          The court concludes that there is no affirmative misrepresentation or deception on

                                  20   the product’s label. Without a deceptive act or statement, Williams does not apply. See

                                  21   Ebner v. Fresh, 838 F.3d 958, 966 (9th Cir. 2016). In Ebner, the court stated that

                                  22   “Williams stands for the proposition that if the defendant commits an act of deception, the

                                  23   presence of fine print revealing the truth is insufficient to dispel that deception,” but where

                                  24   “there is no deceptive act to be dispelled”, then there is no basis to conclude that a

                                  25   reasonable consumer would be deceived. Id. Similarly, in this case, there is no

                                  26   “deceptive act to be dispelled,” nor any omission that would have deceived a reasonable

                                  27   consumer.

                                  28          Plaintiff further argues that the alleged misrepresentations are actionable “when
                                                                                     8
                                           Case 4:20-cv-05712-PJH Document 38 Filed 01/21/21 Page 9 of 10




                                  1    viewed in their totality,” even if not actionable individually. Dkt. 27 at 11. However, the

                                  2    court finds no support for the argument that the challenged statements, even when

                                  3    viewed in their totality, would lead a reasonable consumer to believe that the product had

                                  4    sanitizing and disinfecting capabilities. Nor does the use of the “Clorox” brand name

                                  5    automatically imply that the product must contain sanitizing or disinfecting capabilities.

                                  6           In sum, the court finds no basis for plaintiff’s argument that there were any

                                  7    misrepresentations or that any misrepresentations “led plaintiff and reasonable

                                  8    consumers to believe that Clorox Splash-less Bleach is suitable for disinfecting during the

                                  9    pandemic.” Dkt. 27 at 9.

                                  10          Accordingly, the court finds that plaintiff’s claims under the CLRA, UCL, and FAL

                                  11   must be dismissed for failure to state a claim. The court need not reach defendant’s

                                  12   alternative arguments regarding standing to seek injunctive relief and Federal Rule of
Northern District of California
 United States District Court




                                  13   Civil Procedure 9(b)’s heightened pleading requirements.

                                  14       2. Negligent Misrepresentation and Unjust Enrichment

                                  15          Plaintiff’s fourth and fifth causes of action are for negligent misrepresentation and

                                  16   unjust enrichment, respectively.

                                  17          The elements of negligent misrepresentation are (1) the misrepresentation of a

                                  18   past or existing material fact; (2) without reasonable ground for believing it to be true; (3)

                                  19   with intent to induce another’s reliance on the fact misrepresented; (4) justifiable reliance

                                  20   on the misrepresentation; and (5) resulting damage. Apollo Cap. Fund, LLC v. Roth Cap.

                                  21   Partners, LLC, 158 Cal. App. 4th 226, 243 (2007).

                                  22          Courts within this circuit are split as to whether negligent misrepresentation claims

                                  23   are governed by the pleading standards of Rule 8 or Rule 9(b). See Najarian Holdings

                                  24   LLC v. Corevest American Finance Lender LLC, 2020 WL 5993225 at *5 (N.D. Cal. Oct.

                                  25   9, 2020) (collecting cases). However, in this case, the court need not reach the issue,

                                  26   because plaintiff’s allegations are insufficient under either standard.2

                                  27
                                       2
                                  28     For the same reason, the court need not address Clorox’s alternative argument
                                       regarding the economic loss rule.
                                                                                  9
                                         Case 4:20-cv-05712-PJH Document 38 Filed 01/21/21 Page 10 of 10




                                  1           As discussed above, in the context of the reasonable consumer test, plaintiff has

                                  2    not identified any misrepresentation or deception on the product’s label. Accordingly,

                                  3    plaintiff cannot meet element (1) of a negligent misrepresentation claim, “the

                                  4    misrepresentation of a past or existing material fact.” As a result, plaintiff’s negligent

                                  5    misrepresentation claim must be dismissed.

                                  6           As to unjust enrichment, Clorox argues that plaintiff “does not identify any

                                  7    independent theory of unjust enrichment” that does not rise or fall with her statutory

                                  8    claims. The court agrees, and finds that plaintiff’s failure to identify an actionable

                                  9    deception in the context of the “reasonable consumer” test also requires the dismissal of

                                  10   her unjust enrichment claim.

                                  11                                          CONCLUSION

                                  12          For the foregoing reasons, Clorox’s motion to dismiss plaintiff’s complaint is
Northern District of California
 United States District Court




                                  13   GRANTED. Because Clorox’s product packaging would not change in an amended

                                  14   complaint, and because plaintiff articulated no additional facts that would be added to any

                                  15   amended complaint, the court is skeptical that the complaint can be amended to state a

                                  16   claim. However, out of an abundance of caution, the court grants plaintiff leave to amend

                                  17   her complaint. Plaintiff shall file any amended complaint within 21 days of the date of this

                                  18   order. No new parties or causes of action may be pleaded without leave of court or the

                                  19   agreement of defendant. Any amended complaint must specify where plaintiff purchased

                                  20   the product at issue. Any amended complaint must also identify the source of the phrase

                                  21   “it’s the same Clorox product you love, now with more power per drop” allegedly used in

                                  22   Clorox’s marketing materials, if plaintiff intends to proceed with that allegation, and must

                                  23   also allege whether plaintiff saw or read that phrase and relied upon it.

                                  24          IT IS SO ORDERED.

                                  25   Dated: January 21, 2021

                                  26                                                     /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  27                                                 United States District Judge
                                  28
                                                                                     10
